The application is denied. We find no-abuse of discretion by the trial judge.
McCALEB, Justice, is of the opinion that the bond is excessive and should be reduced to $10,000.
BARHAM, Justice,
is of the opinion that bail is. excessive. The maximum sentence that can be imposed is 2 years. It is the legislative determination of the nature of the offense and the degree of punishment responsive to it, which the court must consider, and it is not the judiciary’s emotional and mental reaction that a particular offense shocks their individual conscience, which should determine the “seriousness of the offense” and the amount of bail. Bail is required for the purpose of assuring appearance in court proceedings and not for the purpose of inflicting pun*1017ishment before a determination of guilt. See C.Cr.P. Art. 317.